Case: 17-50663      Document: 00514534073         Page: 1    Date Filed: 06/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 17-50663                               FILED
                                  Summary Calendar                         June 28, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                               Clerk


                                                 Plaintiff-Appellee

v.

HUMBERTO DIAZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:96-CR-82-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Humberto Diaz has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Diaz has filed a response and an incorporated motion for leave to
proceed pro se on appeal.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50663    Document: 00514534073     Page: 2   Date Filed: 06/28/2018


                                 No. 17-50663

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Diaz’s response and incorporated motion. Diaz’s
motion to proceed pro se is untimely. See United States v. Wagner, 158 F.3d
901, 902-03 (5th Cir. 1998). We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. In particular, there
is no nonfrivolous issue for appeal regarding Diaz’s complaints of ineffective
assistance of counsel; any complaints about sentencing and direct appeal
counsel are not cognizable under 18 U.S.C. § 3582(c)(2), see Dillon v. United
States, 560 U.S. 817, 831 (2010), and Diaz has no constitutional right to
appointed counsel in a § 3582(c)(2) proceeding, see Coleman v. Thompson, 501
U.S. 722, 752 (1991); United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir.
1995).
      Accordingly, the motion for leave to proceed pro se is DENIED, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2